Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification should be updated to reflect the patenting of Application 15/934,798. The specification should instead refer to US Patent 11,251,508.
Appropriate correction is required.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resonant circuit must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restriction
Applicant's election with traverse of claims 7-21 in the reply filed on 1/11/22 is acknowledged.  The traversal is on the ground that claim 1 does not have any separate utility.  This is not found persuasive because the communication system is not presented in claim 1 nor any of the claims dependent therefrom. The communication system provides separate utility from the assembly 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the use of “the tool” however the claim lacks proper antecedent basis. It appears Applicant should amend the claim to depend from claim 20 rather than claim 14 where the antecedent basis is found.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 7-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verdun (US 20150143150).
With respect to claim 7 and 13-14 Verdun teaches a power adapter assembly (see Fig. 1) operable to supply power to an electrical device (information device paragraph 0006), the electrical device including a load (156), the power adapter assembly comprising: a power box (see box 102) including a housing (see molded plastic paragraph 0021), an electrical circuit supported (contained within) by the housing, the electrical circuit being operable to receive as input AC power (106) and to output DC power (see DC out Fig. 1), an adapter electrically connected to the power box, the adapter including an adapter engagement portion (socket and mating interconnect paragraph 0027) connectable to a device engagement portion (socket mating and interconnect) to connect the power adapter assembly to the electrical device, DC power being output from the electrical circuit through the adapter to the electrical device to power the load (156), when the adapter engagement portion is connected to the device engagement portion, a communication interface (132) between the adapter assembly and the electrical device being active even when power is not being output (see turning off primary no power is output from 116 to the load paragraph 0031-32) to power the load.
With respect to claim 8 and 15 Verdun teaches the adapter assembly is operable to output power to the load in response to a communication (paragraph 0032) from the electrical device.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verdun (US 20150143150) in view of Furtner (US 20150137789).
With respect to claim 9 and 16 Verdun teaches the use of a communication between the power adapter assembly and the electrical device Verdun does not teach the authentication of the power adapter assembly or the electrical device. Furtner teaches the known authentication (paragraph 0031-32) of power supply for a device. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Verdun to authenticate as seen in Furtner for the benefit of insuring the power supply can satisfy the connected device.
With respect to claim 12 Verdun teaches the electrical circuit is operable to output DC power to the electrical device at a first voltage however does not teach the use of a second voltage. Furtner teaches the outputting of a first and second voltage (see adjusting voltage level paragraph 0020, 0052). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Verdun to output a first and second voltage in order to customize the power output to differing load requirements. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verdun (US 20150143150).
With respect to claims 10 and 17 Verdun teaches the electrical circuit however does not detail the resonant circuit topology operable to create electrical resonance in delivery of power from the power adapter assembly to the electrical device. Resonant converters are a well-known converter type of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Verdun to try a resonant converter for the predictable result of reduced, losses and small size.
s 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verdun (US 20150143150) in view of King (US 10,727,731).
	With respect to claim 11 and 18 Verdun teaches the use of interrupting the circuit however does not teach the use of a ground fault circuit interrupter supported on the housing and electrically connected to the electrical circuit. King teaches the known use of a ground fault circuit interrupter supported on the housing and electrically connected to the electrical circuit. (col. 27 lines 20-35). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Verdun to include the use of a GFCI for the benefit of protecting the connected load. 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Verdun (US 20150143150) in view of White et al. (US 20180278196).
With respect to claim 20 Verdun teaches the use of an electrical device however does not teach the electrical device is a tool including a motor. White teaches the known use of a tool including a motor (125-2) with a power supply and communication line (COMM). It would have been obvious to one having ordinary skill in art at the time of the invention to apply the power supply system of Verdun to a tool for the predictable result of power savings.	
With respect to claim 19 Verdun teaches the use of a first voltage however does not teach the use of a second voltage. White teaches the known use of a first and second voltage (see paragraph 0555-562). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Verdun to output a first and second for the benefit of using the tool with differing available voltages. 
With respect to claim 21 Verdun teaches the engagement portion however does not teach the engaging is applied to a tool. White teaches the connecting or engaging a tool. It would have been obvious to one having ordinary skill in art at the time of the invention to apply the engaging seen in Verdun to the tool for the benefit of insuring the tool maintains connection to the supply of power. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836